Name: Commission Regulation (EEC) No 272/82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 1271/78 on the improvement of the quality of milk within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2 . 82 Official Journal of the European Communities No L 28 / 17 COMMISSION REGULATION (EEC) No 272/82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 1271/78 on the improvement of the quality of milk within the Community (a) bacteriological analysis of raw milk ; (b) testing in relation to health aspects of raw milk ; (c) the testing of milking machines ; (d) the counselling of individual milk producers, directed in particular towards the obtaining of milk (cowshed hygiene, milking) and its treatment (cooling) ; (e) counselling on the collection (jointly operated equipment, collection points) and transport of raw milk (specifications, equipment and operation of milk tankers) ; (f) the training of qualified personnel , for :  disseminating technical information ,  quality control ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 857/81 (2), and in particular Article 4 thereof, Whereas measures first carried out pursuant to Commission Regulation (EEC) No 1271 /78 of 13 June 1978 concerning measures to improve the quality of milk within the Community (3), as last amended by Regulation (EEC) No 2341 /78 (4), and pursued in accordance with Regulations (EEC) No 2936/79 (*) and (EEC) No 1079/81 (6), have proved an effective means of improving the quality of milk in the Community ; whereas, in the interests of greater efficacity, the measures curently being carried out in Ireland and Italy should be reinforced and completed, and Greece taken into account ; Whereas the organizations, institutions, undertakings and producer groups possessing the necessary qualifi ­ cations and experience should therefore be invited again to propose detailed programmes which these organizations would themselves carry out ; Whereas, as regards the other arrangements, the major portion of the provisions of earlier Regulations, as amended in the light of relevant experience, may be repeated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (g) the setting up of cooperative milk collection centres, if necessary with refrigeration facilities . In properly justified exceptional cases, aids may also be granted to single farms ; (h) in certain properly justified cases, the control of the composition of raw milk and equipment for the transportation of samples . 2 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 31 March 1982 ; they shall be completed not later than 31 March 1984. 3 . The time limit fixed in paragraph 2 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the Commission and proves that due to exceptional circumstances beyond his control, he is unable to meet the deadline originally stipulated .HAS ADOPTED THIS REGULATION : Article 1 Article 2 1 . Measures shall be taken, under the conditions laid down in this Regulation, to encourage : 1 . Measures as referred to in Article 1 ( 1 ) shall be proposed and carried out by institutions, organizations, undertakings or producer groups which : (a) have the necessary qualifications and experience ; (b) give guarantees that they are capable of ensuring the satisfactory completion of the work. (') OJ No L 131 , 26 . 5 . 1977, p . 6. 0 OJ No L 90, 4. 4. 1981 , p . 17 . 0 OJ No L 156, 14 . 6 . 1978 , p . 39 . 0 OJ No L 282, 7. 10 . 1978 , p . 11 . 0 OJ No L 334, 28 . 12 . 1979 , p . 16 . (6) OJ No L 112. 24 . 4 . 1981 , p . 15 . No L 28/ 18 Official Journal of the European Communities 5 . 2 . 82 not complied with, the proposal shall be considered null and void . 2 . The intervention agencies shall lay down further detailed rules for the submission of proposals in a notice which shall be published in the Official Journal of the European Communities. 3 . Within 20 working days after expiry of the period specified in paragraph 1 , the intervention agency shall : (a) examine the proposals received and, where appro ­ priate, any supporting documents, as regards both form and substance ; (b) transit them to the Commission , accompanied by their reasoned opihion . Article 4 1 . Complete proposals shall include : Proposals by individual firms will be considered only where they are particularly justified and where they would not prejudice the operations of regional organi ­ zations spcializing in the field . 2 . Community financing shall be limited to 90 % of expenditure incurred by the measures concerned . 3 . In the case of the measures referred to in Article 1 ( 1 ) (a), (b) and (h), account shall be taken for purposes of Community financing only of the first fitting-out of laboratories with :  equipment (which may include incubators) for examining the bacteriological content of milk,  equipment for detecting antibiotics, cell content, inhibitory substances and impurities in raw milk,  equipment for detecting mastitis in raw milk. In certain properly justified cases :  equipment for taking samples^ transporting, sorting, preserving and preparing the samples,  equipment for examining the fat, protein and lactose content of the milk, including any combined data-processing equipment, but exclu ­ ding software . The technical first fitting-out of already existing lab ­ oratories with improved, more economic, equipment shall be regarded as a measure referred to in Article 1 ( 1 ) (a), (b) and (h). Such equipment shall be financed only where its tech ­ nical capacity will be effectively utilized. 4 . In the case of proposals submitted by under ­ takings buying milk or organizations representing such undertakings, Community participation shall , moreover, be subject to the giving by the applicant of an undertaking to introduce, in his area of operation, within the period fixed in the contract for the comple ­ tion of the measures accepted , a system whereby payment for milk is varied according to its bacterio ­ logical quality . (a) the name and address of the applicant ; (b) all details concerning the measures proposed, including the time required for completion , the expected results and details of any third parties to be involved ; (c) the total cost of these measures, expressed in the currency of the Member State on whose territory the applicant is established, giving an itemized breakdown of this amount and setting out the sources of finance ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a) or (b)) ; (e) the most recent report available on the applicant's activities . 2 . Proposals shall be valid only where : (a) they are submitted by an applicant fulfilling the conditions laid down in Article 2 ( 1 ); (b) they are accompanied by an undertaking that the applicant will comply with the provisions of this Regulation , and in particular with the obligations under Article 2 (4), and with the list of clauses and conditions referred to in Article 6.Article 3 Article 5 1 . Those concerned are hereby invited to submit not later than 1 March 1982 to the competent auth ­ ority appointed by their Member State, hereinafter called ' the intervention agency', complete detailed proposals concerning the measures referred to in Article 1 ( 1 ). However, in properly justified cases, a proposal may be submitted indicating that it will be supplemented before 1 June 1982 so as to comply with the condi ­ tions laid down in Article 4. Where the latter date is 1 . After examination of the proposals by the Man ­ agement Committee for Milk and Milk Products pursuant to Article 31 of Regulation (EEC) No 804/68 and taking into account the importance of the proposed measures for milk production in the area concerned, the Commission shall conclude contracts for the measures referred to in Article 1 ( 1 ) with those applicants whose proposals have been selected . 5. 2. 82 Official Journal of the European Communities No L 28/ 19 Prior to the conclusion of a contract, an applicant may be requested to supply additional information and/or details concerning its proposal . 2. The intervention agency shall inform each appli ­ cant as soon as possible of the decision taken in respect of its proposal . Article 6 incur a substantial part of the expenditure at a date found to be significantly earlier than that laid down for payment of the Community contribution towards the said expenditure . 2 . The payment of each instalment shall be condi ­ tional on the lodging with the intervention agency of a security equal to the amount of the instalments , plus 10% . 3 . The release of securities and payment of the balance by the intervention agency shall be subject to : (a) confirmation by the intervention agency that the party concerned has fulfilled its obligations as laid down in the list of clauses and conditions ; (b) transmission to the Commission and to the inter ­ vention agency of the report referred to in Article 8 and verification of the details contained in this report by the intervention agency. However, on reasoned request by the party concerned, the remainder can be released after the measure has been completed, and after submission of the report referred to in Article 8 , and on condi ­ tion that securities equal to the total amount of the Community contribution plus 10 % have been lodged ; and (c) the intervention agency finding that the party concerned, or any third party named in the contract, have spent their own contribution for the purposes laid down . 4. In so far as the conditions set out in paragraph 3 are not fulfilled, the securities shall be forfeit . In this event, the amount in question shall be deducted from the European Agricultural Guidance and Guarantee Fund, Guarantee Section , expenditure, and more parti ­ cularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77 . 1 . On acceptance of a proposal in accordance with Article 5, a list of clauses and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned . 2 . The list of terms and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; and (b) supplement these details, where necessary, by addi ­ tional provisions resulting from the application of the second subparagraph of Article 5 ( 1 ). 3 . The Commission shall send a copy of the contract and of the list of clauses and conditions to the intervention agency responsible for ensuring compli ­ ance with the agreed conditions by means of on-the ­ spot checks . Article 7 Article 8 1 . The intervention agency concerned shall pay to the party in question , in accordance with the choice indicated in the latter's proposal , either : (a) within six weeks of the date of signature of the contract and the list of clauses and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at four-monthly intervals , four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and the list of clauses and conditions . However, while a contract is being performed, the intervention agency may :  defer payment of an instalment where it finds, in particular during the checks referred to in Article 6 (3), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure,  in exceptional cases, advance payment of an instal ­ ment with the Commission 's prior agreement, where the party concerned shows that he must Each party responsible for a measure as referred to in Article 1 ( 1 ) shall submit to the intervention agency concerned within three months after completion of the measures in question , and in any case before 1 July 1984, a detailed report on the utilization of the Community funds allocated and on the results of the measure . At the same time the party responsible shall submit to the Commission the part of the report concerning the results of the measure . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 28 /20 Official Journal of the European Communities 5 . 2 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1982. For the Commission Poul DALSAGER Member of the Commission